Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/21 has been entered.
 Response to Arguments
3.	Applicant’s arguments in light of claim amendment, see Remarks, filed 11/08/21, with respect to Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
4.	Claims 1-5 are pending in the application.
Allowable Subject Matter
5.	Claims 1-5 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “the second bus bar is disposed at a position where the second adjustment recess faces and is aligned in the vertical direction with the first magneto-electric conversion element, and the first bus bar is disposed at a position where the first adjustment and is aligned in the vertical direction with the second magneto-electric conversion element” in combination with other limitations of the claim.
8.	Claims 2-5 are also allowed as they further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US document)

    PNG
    media_image1.png
    40
    545
    media_image1.png
    Greyscale

Prior art reference US 10,274,523 teaches a current sensor comprising conductors/bus bars, magnetic sensor, opening, alignment of elements, see Figures 1, 8 and 10. However, application fails to teach claim amendment listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868